Citation Nr: 9914797	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for left chest gunshot 
wound residuals, with penetration of the diaphragm and 8th 
rib resection, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.  His decorations and medals included the Combat 
Infantryman's Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which, in pertinent part, confirmed and 
continued a 40 percent evaluation for residuals of a gunshot 
wound to the left chest region.  


REMAND

A review of the evidence of record discloses that at the time 
of the most recent pulmonary function examination by VA in 
September 1998, notation was made that "loops indicate 
technically inadequate study."  

The new rating criteria, for pulmonary disorders provide for 
evaluations based on pulmonary function testing.  Under the 
criteria that became effective in November 1996, the next 
higher rating of 60 percent is warranted under Diagnostic 
Code 6845 for chronic pleural effusion or fibrosis when FEV1 
is 40 to 55 percent of predicted, or FEV1/FVC is 40 to 
55 percent, of that predicted, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the single breath method (DCLO 
(SB)) is 40 to 55 percent of that predicted, or maximum 
oxygen consumption is 15 to 20 ml/kg/mm. (with 
cardiorespiratory limit).  38 C.F.R. § 4.97; Diagnostic Codes 
6843, 6845 (1998).

At the time of a hearing before the undersigned at the RO in 
February 1999, the veteran referred to having received 
treatment from his family doctor.  Records of this treatment 
are not part of the claims folder.  He also testified that he 
received treatment at the Bonham, Texas, VA Medical Center, 
and was scheduled for an examination the week following the 
hearing.  A review of the claims file shows no records 
pertaining to reported treatment at the Bonham VA facility 
subsequent to 1996.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
U.S. Court of Appeals for Veterans Claims has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support a claim is neither 
optional nor discretionary and includes obtaining adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify all medical care 
providers, VA and private, inpatient and 
outpatient, who have treated him since 
1996 for his gunshot wound residuals.  
After securing any necessary 
authorization, the RO should obtain 
copies of all records not already in the 
claims file, including reports of any 
pertinent treatment from the VA Medical 
Center in Bonham, Texas, and from the 
veteran's family physician, Dr. Stanley. 

2.  The veteran should be afforded an 
appropriate examination to determine the 
current nature and severity of his 
service-connected left chest gunshot 
wound residuals.  The examiner should 
review the claims folder prior to 
completing the examination report.  All 
indicated or required tests, including a 
pulmonary function test sufficient to 
apply the current rating criteria and to 
compare the findings with the old 
criteria, should be accomplished.  If 
there are any abnormal findings that are 
not attributable to the service connected 
disability, the examiner should so state.  
The examiner should give an opinion as to 
the amount of disability generated by the 
service-connected left chest gunshot 
wound residuals.  The examiner should 
also identify all scarring associated 
with the residuals of the gunshot wound 
and describe any scar tenderness, 
ulceration, or adhesion.  

3.  Thereafter, the RO should review all 
the evidence and specifically consider 
whether it the new criteria pertaining to 
respiratory disorders are more favorable 
to the veteran than the criteria in 
effect prior to October 7, 1996, and the 
new and old criteria for evaluating 
muscle injuries.  The criteria more 
favorable to the veteran should then be 
utilized.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The RO should also give 
consideration to the provisions of 
38 C.F.R. § 3.321(b)(1) (1998) pertaining 
to extraschedular consideration.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
provided with an appropriate supplemental statement of the 
case which must contain all rules and laws and regulations.  
After allowing the veteran an appropriate time to respond, 
the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran is advised that he may submit additional 
evidence and argument.  He is further advised that the 
requested examination is necessary to evaluate his claim, and 
that his failure to report for that examination without good 
cause, could result in the denial of his claim.  38 C.F.R. 
§ 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 State. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, Vb.'s Adjudication Procedure Manual, M21-1, Part 
IV, directs the Ors to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


